DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.
 
This a response to Applicant’s amendments filed on 16 September 2022, wherein: 
Claims 1 and 3-12 are amended.
Claims 2 and 13-21 are canceled.
Claim 22-28 are new.
Claims 1, 3-12, and 22-28 are pending.

Drawings
The drawings are objected to because amended Fig. 1 illustrates at least a different embodiment from the originally filed Fig. 1.  In particular, original Fig. 1 distinguished which elements are sub-elements of the operator server 5 and which are sub-elements of the assessment server 4, while the newly amended Fig. 1 lumps operator server and the assessment server with all of the sub-elements so that all of them are sub-elements of an unidentified element illustrated as a black box.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The amendments to para. 98 and 112, except for the deletion of “[0124]”, cannot be easily perceived.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived (e.g., deletion of the number "4" must be shown as [[4]]).  As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g.,number 14 as).  See MPEP 714(II)(B).  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 3-12, and 22-28 are objected to because of the following informalities:  
Claim 1 is missing the term “a” preceding “second behavioral risk” in line 15 of the claim.
Claims 1, 3, 4, 6, and 22 recite both the American English and the British English spelling of the term “analyzing”.  While the British English spelling is acceptable, the lack of uniformity in spelling decreases clarity.  Uniformity is recommended.
Claim 3 recites the limitation “wherein determining whether similarities further comprising”.  This is grammatically incorrect.  It is missing a term between “similarities and “further”.  Additionally, the term “comprising” should be “comprises”.
The preamble of claim 4 recites “wherein analyzing the first behavior information further comprising”.  This is grammatically incorrect.  The term “comprising” should be “comprises”.
Claim 5 has been amended to recite, at the end of the claim, “behavior information related the identified users”.  This is missing the term “to” between “related” and “the identified users”.  
Claim 22 recites “changes in behavior that can be occur randomly”.  This is grammatically incorrect.
Claim 24 is missing the term “is” preceding the term “greater”.
Claims 25 and 28 are formatted inconsistently with the rest of the claims that have multiple limitations. In particular, while the other multiple-limitation claims end the preamble with a colon and begin each limitation on a new line, claims 25 and 28 do not include the colon at the end of the preamble and do not separate each limitation on a new line. Uniformity is recommended.
Dependent claims 3-12 and 22-28 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.


Claims 1, 3-12, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "second behavioral risk" in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Earlier in the claim, a first behavioral risk indicator is recited.  But, a behavioral risk indicator is distinct from a behavior risk.  Dependent claims 2-12 and 22-28 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 1, it is unclear how the limitation “when similarities are identified” further limits the claim.  This is primarily caused by the comma preceding the limitation which isolates the limitation from the rest of the claim.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the limitation is construed without the comma preceding it so that it clearly limits the “initiating” limitation.  Dependent claims 2-12 and 22-28 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 3, it is unclear how a second behavior information of a second user is obtained and assessed to identify that it includes an at-risk behavioral risk indicator in claim 3 after it is already used in the determining step of claim 1 for comparison with the first behavior information of the first user.

Further regarding claim 3, it is unclear whether the multiple recitations of “a second user” are the same second user as that recited in claim 1 or a different second user.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, they are construed as the same second user as that recited in claim 1.

Further regarding claim 3, it is unclear what analysis of the second behavior information of the second user is claimed.  The second limitation of the claim recites “transmitting the second behavior information to the assessment server for analyzing the second behavior information of the second user”, but analyzing the second behavior information is neither actively claimed nor further recited in the claim.  This is different from claim 1 which recites a similar limitation regarding first behavior information of the first user, but follows with a limitation actively reciting “analyzing, by the assessment server, the first behavior information”.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.

Further regarding claim 3, it is unclear if the “predefined at-risk threshold” recited in line 10 of the claim is the same as the “predefined threshold” recited in claim 1 or a different predefined threshold.  Additionally, if these are different predefined thresholds, it is unclear if “the predefined threshold” recited in line 15 of claim 3 is referring to the predefined at-risk threshold recited earlier in the claim or the predefined threshold recited in claim 1.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, these predefined thresholds are construed as the same threshold.

Claim 3 recites the limitations “the first behavioral risk indicators” and “the at-risk behavioral risk indicators” in the last line of the claim.  While claim 1 and claim 3 recite each of these limitations in the singular, there is insufficient antecedent basis for each of these limitations in the plural.

Claim 4 recites the limitation “the predefined risk threshold” in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if “the predefined risk threshold” recited in the claim is the same as the “predefined threshold” recited in claim 1 or a different predefined threshold.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, these predefined thresholds are construed as the same threshold.

Claim 4 also recites the limitation “the first behavioral risk indicators” in the last two lines of the claim.  While claim 1 recites this limitation in the singular, there is insufficient antecedent basis for this limitation in the plural.

Claim 4 also recites the limitation “the averaged at-risk behavioral risk indicators” in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Further regarding claim 4, it is unclear whether “a user” recited in the claim is the same user as the first user, the second user, either the first user or the second user, or a different user from the first and second users.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.

Claim 5 recites the limitation “demographic information of the at-risk users” in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation “the one or more averaged at-risk behavioral risk indicators” in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 4-7, and 16, it is unclear what constitutes “an at-risk behavioral indicator of average changes in behavior of a user considered as being at-risk of having or developing a gambling problem” in claims 4 and 16, “the one or more averaged at-risk behavioral risk indicators” in claim 5, and “an averaged behavioral risk indicator of averaged changes in behavior of the identified second user” in claims 6 and 7.  The disclosure is silent regarding “an at-risk behavioral indicator of average changes in behavior of a user considered as being at-risk of having or developing a gambling problem”.  The closest language is found in para. 7 which recites the method can further comprise identifying, among the one or more of users considered as being at-risk, users with similarities in demographic information with the first user's; and obtaining the one or more averaged at-risk behavioral risk indicators by averaging over behavior information related merely to the identified users.”  While the disclosure recites “averaged at-risk behavioral indicators” (see, for example, at least para. 6 and 8 in the specification) and provides a table of example behavioral risk indicators (see Table 1 in the specification), it is not clear what actually constitutes an “averaged at-risk behavioral indicator”.  The most disclosure of identifying a user as “at-risk” is found in para. 117 which identifies using self-exclusion and “a high score on the PGSI” as indicators and in para. 125 which recites that “proxy for defining at-risk behavior may related to customers who experience financial difficulty, e.g. using the likelihood of a customer defaulting on a loan payment or going over-drawn on their current account.”  However, the disclosure is silent regarding whether a single instance of self-exclusion amounts to an at-risk behavior indicator, if there is a comparison against a threshold number of instances or instances over a certain period of time, etc.  The disclosure is also silent regarding what it identifies as a “high score on the PGSI”.  The PGSI (Problem Gambling Severity Index) is the standardized measure of at risk behavior in problem gambling.  But, the scoring within the PGSI is not marked as “high”.  In fact, various scoring ranges are identified in four categories as non-problem gambler, low-risk gambler, moderate-risk gambler, and problem gambler.  The disclosure is silent regarding which category or categories Applicant defines as a high score.  Therefore, one of ordinary skill in the art would not understand the metes and bounds of the patent protection sought.  Dependent claims 5 and 9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale. 

Claim 6 recites the limitations “the first behavioral risk indicators” in line 13 of the claim and “the averaged behavioral risk indicators” in the last two lines of the claim.  While claim 1 and claim 6 recite these limitations in the singular, there is insufficient antecedent basis for these limitations in the plural.

Claim 6 recites the limitation "second behavior-relating information for each user from a plurality of users" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 1 and claim 6 are silent regarding first behavior-relating information for each user from a plurality of users.  Dependent claim 9 inherits the deficiencies of its parent claims, and is thus rejected under the same rationale.

Further regarding claim 6, it is unclear whether the recited “a second user” is the same second user as that recited in claim 1 or a different second user.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, it is construed as the same second user as that recited in claim 1.

Further regarding claim 6, it is unclear if “the predefined risk threshold” recited in the claim is the same as the “predefined threshold” recited in claim 1 or a different predefined threshold.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, these predefined thresholds are construed as the same threshold.

Claim 7 recites the limitations “the first behavioral risk indicators” in line 12 of the claim and “the averaged behavioral risk indicators” in the last line of the claim.  While claim 1 and claim 7 recite these limitations in the singular, there is insufficient antecedent basis for these limitations in the plural.

Further regarding claim 7, it is unclear whether the recited “a second user” is the same second user as that recited in claim 1 or a different second user.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, it is construed as the same second user as that recited in claim 1.

Further regarding claim 7, it is unclear if “the predefined risk threshold” recited in the claim is the same as the “predefined threshold” recited in claim 1 or a different predefined threshold.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, these predefined thresholds are construed as the same threshold.

Regarding claim 9, the claim is labeled with the status identifier, “Currently Amended”.  However, it is unclear what amendments are made to the claim because the claim does not have any markings indicating an amendment to the claim.  

Claim 9 recites the limitation "wherein providing the one or more messages comprises displaying the one or more messages on a display for viewing by the user".  There is insufficient antecedent basis for this limitation in the claim because claim 9 depends from claim 6 and independent claim 1 which are silent regarding “providing one or more messages”. 

Further regarding claim 9, it is unclear whether “the user” recited in the claim is the same user as (i) the first user (in claim 1), (ii) the second user (in claim 1), (iii) each user from a plurality of users (in claim 6), (iv) either the first user, the second user, or each user from a plurality of users, or (v) a different user from the first user, the second user, and each user from a plurality of users.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, “the user” is construed as the first user.

Claim 10 recites “processing, using the assessment server, the first behavioral risk indicator”.  This is different from all of the over the claims that use related language, particularly independent claim 1, which recite performing a function “by the assessment server” which makes clear that the assessment server is the element performing the function.  Claim 10’s language of “using the assessment server” is not clear that the assessment server is the element performing the function as it is merely recited to be used in some undefined part of performing the function.  It is also not clear what meaningful change this different language intends.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, this language is construed to be the same as that of independent claim 1 which recites “by the assessment server” so that it is uniform with the other claims and clearly identifies that this element is performing the processing function.

Further regarding claim 10, the claim recites the limitation “the first user exhibiting the behavior in gambling” in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  In particular, while claim 1 recites “initiating one or more actions configured to cause the first user to change behavior in gambling” in the last two lines of the claim, this is distinct from “the first user exhibiting the behavior in gambling”.

Claim 11 recites the limitation “the first user determined exhibiting the behavior in gambling” in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  In particular, while claim 1 recites “initiating one or more actions configured to cause the first user to change behavior in gambling” in the last two lines of the claim, this is distinct from “the first user exhibiting the behavior in gambling”.  (Bolded for emphasis).

Further regarding claim 11, it is unclear what constitutes “wherein the one or more actions are configured based on a likelihood of the first user determined exhibiting the behavior in gambling.”  In particular, “a likelihood of the first user determined exhibiting the behavior” is grammatically incorrect causing one of ordinary skill in the art to not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the limitation is construed as “wherein the one or more actions are configured based on determining a likelihood of the first user exhibiting the behavior in gambling.”

Claim 12 recites the limitation “the first risk indicator” in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The term "statistically significant" in claim 23 and “statistical significance” in claim 24 are relative terms which render the claims indefinite. The term "statistically significant" and the associated term “statistical significance” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, para. 57 of the specification provides two non-limiting examples of significance threshold for statistical significance and explicitly identifies that "the significant threshold for statistical significance (and, accordingly, for the changes considered as statistically significant) can differ for different behavior patterns" but does not describe how they differ and for which different behavior patterns do they differ. Dependent claims 2-12 and 14-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 25 recites the limitation “the first behavioral risk indicators” in the last line of the claim.  While claims 1 and 25 recite this limitation in the singular, there is insufficient antecedent basis for this limitation in the plural.

Regarding claim 27, it is unclear if “the predefined risk threshold” recited in the claim is the same as the “predefined threshold” recited in claim 1 or a different predefined threshold.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, these predefined thresholds are construed as the same threshold.

Further regarding claim 27, it is unclear how the limitation “as the first user is exhibiting the first behavioral risk indicator” further limits the claim.  This is primarily caused by the comma preceding the limitation which isolates the limitation from the rest of the claim.  Furthermore, the limitation is redundant of the language “in real time” in the limitation “when the first behavior information includes values that meet the predefined risk threshold in real time”.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.

Claim 28 recites the limitation "behavioral risk indicators" in the first line of the claim.  While claim 1 recites “a first behavior risk indicator” in the singular, there is insufficient antecedent basis for "behavioral risk indicators" in the plural. 

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1, 3-12, and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 1, the disclosure fails to provide sufficient written description for “analyzing, by the assessment server, the first behavior information; identifying, by the assessment server, that the first behavior information comprises a first behavioral risk indicator when the first behavior information includes values that meet a predefined threshold; determining, by the assessment server, whether similarities exist between the identified first behavior information and second behavior information pertaining to a second user identified as including a second behavioral risk" to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure merely discloses that these steps are performed in results-based language without providing any meaningful descriptions of the steps, algorithms, or calculations necessary for performing the claimed functionality.  See, for example, at least para. 56-59 of the specification.  For instance, para. 57 recites that the “assessment server 4 analyses whether player’s behavior changes are occurring randomly or they are likely to be attributable to a specific cause” without any actual disclosure of determining between randomness or attribution to a specific cause, let alone identifying any specific cause.  Furthermore, the disclosure merely discusses the behavior in the context of gambling and not any other behavioral context.  Additionally, while comparing a value against a threshold is within the purview of one of ordinary skill in the art, the disclosure fails to provide sufficient written description of what the predefined threshold is or where it is determined from as well as failing to provide sufficient written description for the values in the first behavior information.  Dependent claims 3-12 and 22-28 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale. 

Regarding claim 3, the disclosure fails to provide sufficient written description for “identifying the second behavior information as including an at-risk behavioral risk indicator indicative of a second user considered as being at-risk of having or developing a gambling problem when the second behavior information includes values that meet a predefined at-risk threshold; and wherein determining whether similarities further comprising: comparing the second behavior information of the second user to the first behavior information of the first user; and determining that the first behavioral risk indicator meets the predefined threshold when similarities exist between the first behavioral risk indicators and the at-risk behavioral risk indicators” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In addition to the lack of clarity identified in the rejections of claim 3 under 35 USC 112(b), the disclosure fails to provide any description beyond providing a results-based recitation that the steps are performed without describing what an at-risk behavioral risk indicator indicative of a second user are or how they are derived, let alone determining similarities between the first behavioral risk indicators and the at-risk behavioral risk indicators.  For instance, the same issues regarding comparing against a predefined threshold identified in claim 1 apply here.

Regarding claims 3, 4, 6, and 7, these claims are amended to replace “predefined risk criteria” with “predefined risk threshold”.  The originally filed disclosure is silent regarding the predefined risk criteria being or including a predefined risk threshold.  In particular, the disclosure is silent regarding predefined risk criteria comprises at all.  Therefore, this is new matter.  Dependent claims 5 and 9 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 4, the disclosure fails to provide sufficient written description for “obtaining an at-risk behavioral risk indicator of average changes in behavior of a user considered as being at-risk of having or developing a gambling problem; and determining that the first behavioral risk indicator meets the predefined risk threshold when similarities exist between the first behavioral risk indicators and the averaged at-risk behavioral risk indicators” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In addition to the lack of clarity identified in the rejections of claim 4 under 35 USC 112(b), the disclosure fails to provide any description beyond providing a results-based recitation that the steps are performed without describing what an at-risk behavioral risk indicator of average changes in behavior of a user of having or developing a gambling problem is or how it is derived, let alone determining similarities between the first behavioral risk indicators and the averaged at-risk behavioral risk indicators.  Again, the same issues regarding comparing against a predefined threshold identified in claim 1 apply here.  Dependent claim 5 inherits the deficiencies of its respective parent claims, and is thus rejected under the same rationale.

Regarding claim 5, the disclosure fails to provide sufficient written description for “comparing demographic information of the first user with demographic information of the at-risk users; identifying user having demographic information similar to the demographic information of the at-risk users; and obtaining the one or more averaged at-risk behavioral risk indicators by averaging behavior information related [to] the identified users."  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure merely discloses that the identifying step and obtaining steps are performed in results-based language without providing any meaningful descriptions of the steps, algorithms, calculations necessary for performing them.  For instance, para. 109 merely examples demographic information as “gender and date of birth of the playing and information identifying a player marketing segment to which the player has been determined by the operator as belonging to” without providing any description of how demographic information is analyzed to identify users with similarities.  Furthermore, the disclosure is silent any meaningful description regarding “averaging behavior information related the identified users.”  

Regarding claim 6, the disclosure fails to provide sufficient written description for “identifying, among the plurality of users, a second user with similarities between the second behavior information and the first behavior information; obtaining an averaged behavioral risk indicator of averaged changes in behavior of the identified second user; and determining, by the assessment server, whether the first behavioral risk indicators meet the predefined risk threshold based on similarities between the first behavioral risk indicators and the averaged behavioral risk indicators."  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure, at best, merely discloses that the identifying, obtaining, and determining steps are performed in results-based language without providing any meaningful descriptions of the steps, algorithms, calculations necessary for performing them.  Again, the same issues regarding comparing against a predefined threshold identified in claim 1 apply here.  Dependent claim 9 inherits the deficiencies of its parent claims, and is thus rejected under the same rationale.

Regarding claim 7, the disclosure fails to provide sufficient written description for “identifying a second user with stored responses that are similar to the responses with the first user; obtaining an averaged behavioral risk indicator of averaged changes in behavior of the second user; and determining, by the assessment server, whether the first behavioral risk indicators meet the predefined risk threshold based on similarities between the first behavioral risk indicators and the averaged behavioral risk indicators.”  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure merely discloses that the identifying, obtaining, and determining steps are performed in results-based language without providing any meaningful descriptions of the steps, algorithms, calculations necessary for performing them.  Again, the same issues regarding comparing against a predefined threshold identified in claim 1 apply here.

Regarding claim 8, the disclosure fails to provide sufficient written description for “wherein the initiating one or more actions comprises providing one or more messages to the first user configured to cause the first user to change behavior in gambling.”  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure is silent any meaningful description regarding how a message is configured to cause the first user to change behavior in gambling.  In particular, the disclosure merely recites that the configuration of the messages “may be based on the first player’s behavioral risk indicators, peer-based behavioral risk indicators and/or behavioral risk score and/or aforementioned determined similarities” (see para. 90-91 of the specification) without describing the algorithm for assessing these factors to configure a message.  Dependent claims 11, 25, and 26 inherit the deficiencies of their parent claims, and are thus rejected under the same rationale.

Regarding claim 10, the disclosure fails to provide sufficient written description for “processing, using the assessment server, the first behavioral risk indicator to determine a likelihood of the first user exhibiting the behavior in gambling being above a threshold likelihood.”  The disclosure merely discloses that this function is performed in results-based language without providing any meaningful descriptions of the steps, algorithms, calculations necessary for performing the claimed functionality.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, while comparing against a threshold is within the purview of one of ordinary skill in the art, the disclosure fails to provide sufficient written description for the preliminary step of “processing the first behavioral risk indicator to determine a likelihood of the first user exhibiting the behavior in gambling”.  

Regarding claim 11, the disclosure fails to provide sufficient written description for “wherein the one or more actions are configured based on a likelihood of the first user determined exhibiting the behavior in gambling.”  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In addition to the rejection of the claims under 35 USC 112(b), the disclosure merely discloses that this function is performed in results-based language without providing any meaningful descriptions of the steps, algorithms, calculations necessary for performing the claimed functionality.  The disclosure is silent any meaningful description regarding determining a likelihood of the first user exhibiting the behavior in gambling, and it is silent regarding how one or more actions are configured generally.  In particular, the disclosure merely recites that an action is providing a message and that the configuration of the messages “may be based on the first player’s behavioral risk indicators, peer-based behavioral risk indicators and/or behavioral risk score and/or aforementioned determined similarities” (see para. 90-91 of the specification) without describing the algorithm for assessing these factors to configure a message.  

Regarding claim 22, the disclosure fails to provide sufficient written description for “wherein the assessment server is configured to analyze whether the first behavior information includes changes in behavior that can be occur randomly or are likely to be attributable to a specific cause" to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure merely discloses that this is performed in results-based language without providing any meaningful descriptions of the steps, algorithms, or calculations necessary for performing the claimed functionality.  See, for example, at least para. 56-59 of the specification.  For instance, para. 57 recites that the “assessment server 4 analyses whether player’s behavior changes are occurring randomly or they are likely to be attributable to a specific cause” without any actual disclosure of determining between randomness or attribution to a specific cause, let alone identifying any specific cause.  Furthermore, the disclosure merely discusses the behavior in the context of gambling and not any other behavioral context.  Dependent claims 23 and 24 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale. 

Regarding claims 23 and 24, the disclosure fails to provide sufficient written description for “determining that the first behavior information includes changes in behavior that are statistically significant when the first behavior information meets the predefined threshold" in claim 23 and “wherein the predefined threshold is a significance threshold for statistical significance greater than 90%” in claim 24 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure merely discloses that this is performed in results-based language without providing any meaningful descriptions of the steps, algorithms, or calculations necessary for performing the claimed functionality.  See, for example, at least para. 56-59 of the specification.  For instance, while para. 57 recites that “the significance threshold for statistical significance can be predefined between 90% (somewhat confident) and 99% (very confident), It is noted that the significance threshold for statistical significance (and, accordingly, for the changes considered as statistically significant) can differ for different behavior patterns, By way of non-limiting example, for spend pattern the significance threshold can be settled as > 90%), while for play pattern the significance threshold can be settled as > 95%, etc.”, it also identifies that the “behavioral risk indicators are indicative of behavioral changes characterized by statistical significance meeting a predefined significance threshold” which is distinct from the new claims.  Specifically, the limitation of claim 23 claims comparing the first behavior information to the predefined threshold to determine statistical significance (with claim 24 identifying the predefined threshold as a predefined significance threshold) which is particularly different from comparing statistical significance against a predefined significance threshold as disclosed in the specification.  Thus, this is new matter.  Dependent claim 24 inherits the deficiencies of its respective parent claims, and is thus rejected under the same rationale. 

Regarding claim 25, the disclosure fails to provide sufficient written description for “wherein the message provided to the first user is selected based on one of: a determined likelihood that the first user will self-exclude; a determined behavioral risk score of the first user; the first behavioral risk indicator; and similarities between the first behavioral risk indicators and at-risk behavioral indicators" to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure is silent any meaningful description regarding how a message is configured to cause the first user to change behavior in the risk activity. In particular, the disclosure merely recites that the configuration of the messages "may be based on the first player's behavioral risk indicators, peer-based behavioral risk indicators and/or behavioral risk score and/or aforementioned determined similarities" (see para. 90-91 of the specification) without describing the algorithm for assessing these factors to configure a message.  Thus, the disclosure merely discloses that this is performed in results-based language without providing any meaningful descriptions of the steps, algorithms, or calculations necessary for performing the claimed functionality.

Regarding claim 26, the disclosure fails to provide sufficient written description for “if the first user does not change the behavior in gambling, providing a second message to the user configured to provide the first user with additional information explaining risk associated with the behavior; and providing links to other areas of a portal to help the first user modify the behavior in gambling" to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure is silent any meaningful description regarding how a message is configured to provide the first user with additional information explaining risk associated with the behavior, let alone identifying that the first user does not change the behavior in gambling. In particular, the disclosure merely recites that a second level message may be configured to provide the player 2 with more information explaining the risk rating provided in the first level message, for example highlighting the player’s identified behavioral risk indicators…  All the different levels of messages may provide links, such as hyperlinks, to other areas of the portal 26, 30 designed to help a player modify their behavior." (see para. 94 of the specification) without describing the algorithm for assessing these factors to configure a message.  Thus, the disclosure merely discloses that this is performed in results-based language without providing any meaningful descriptions of the steps, algorithms, or calculations necessary for performing the claimed functionality.

Regarding new claim 27, the disclosure fails to provide sufficient written description for “identifying the first behavior information as including the first behavioral risk indicator when the first behavior information includes values that meet the predefined risk threshold in real time, as the first user is exhibiting the first behavioral risk indicator" to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  While comparing a value against a threshold is within the purview of one of ordinary skill in the art, the disclosure fails to provide sufficient written description of what the predefined threshold is or where it is determined from as well as failing to provide sufficient written description for the values in the first behavior information.  Furthermore, the disclosure is silent regarding this step being performed in “real time, as the first user is exhibiting the first behavioral risk indicator”.  The only mention of any steps being performed in real time is found in para. 116 which recites that “[o]nce sufficient data points are obtained, then steps 2.2 to 3.2 [in Fig. 4] are implemented to analyse patterns and behavior change in the session in real time.”  In Fig. 4, steps 2.2 to 3.2 only include steps 2.2, 3.1, and 3.2 which recite “analyze the information relating the first player’s behavior to identify one or more behavioral risk indicators, each comprising a statistically significant behavioral change 2.2”, “determine a category of player to which the first player belongs 3.1”, and “analyze the information relating to the first player’s behavior to identify one or more peer-based behavioral risk indicators, comprising statistically significant differences in the first player’s behavior compared to the average behaviors of the category 3.2”.   Therefore, this is new matter.

 Regarding new claim 28, the originally filed disclosure is silent regarding “wherein behavioral risk indicators include bet patterns, spend patterns, ratio between amount of money won and amount of money spent; play session patterns; and communication patterns.”  In particular, Table 1 in the specification has 3 columns - Behavioral dimension, Behavioral risk indicator, and Short description of considered significance of the risk indicator.  Table 1 identifies that bet patterns, spend patterns, play session patterns, and communication patterns are behavioral dimensions, not behavior risk indicators.  “Ratio between amount of money won and amount of money spent” is not recited in the specification.  The closest language is the behavioral risk indicator in Table 1 which recites “Significant ratio between amount of money won early in a period of playing an new type of game to amount of game money deposited” which is distinct from the claimed language.  Thus, this claim is new matter. 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.


Claims 1, 3-12, and 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to a method which falls under the four statutory categories (STEP 1: YES).
However, independent claim 1 recites receiving a first behavior information of a first user; analyzing the first behavior information; identifying that the first behavior information comprises a first behavioral risk indicator when the first behavior information includes values that meet a predefined threshold; determining whether similarities exist between the identified first behavior information and second behavior information pertaining to a second user identified as including second behavioral risk; and initiating one or more actions configured to cause the first user to change behavior in gambling, when similarities are identified.  
The dependent claims further recite obtaining a second behavior information of a second user; identifying the second behavior information as including an at-risk behavioral risk indicator indicative of a second user considered as being at-risk of having or developing a gambling problem when the second behavior information includes values that meet a predefined at-risk threshold; and wherein determining whether similarities further comprising: comparing the second behavior information of the second user to the first behavior information of the first user; and determining that the first behavioral risk indicator meets the predefined risk threshold when similarities exist between the first behavioral risk indicators and the at-risk behavioral risk indicators; or wherein analyzing the first behavior information further comprising: obtaining an at-risk behavioral risk indicator of average changes in behavior of a user considered as being at-risk of having or developing a gambling problem; and determining that the first behavioral risk indicator meets the predefined risk threshold when similarities exist between the first behavioral risk indicators and the averaged at-risk behavioral risk indicators; comparing demographic information of the first user with demographic information of the at-risk users; identifying users having demographic information similar to the demographic information of the at-risk users; and obtaining the one or more averaged at-risk behavioral risk indicators by averaging behavior information related [to] the identified users; or receiving second behavior-relating information for each user from a plurality of users; identifying, among the plurality of users, a second user with similarities between the second behavior information and the first behavior information; obtaining an averaged behavioral risk indicator of averaged changes in behavior of the identified second user; and determining whether the first behavioral risk indicators meet the predefined risk threshold based on similarities between the first behavioral risk indicators and the averaged behavioral risk indicators; or receiving responses of the first user to one or more questions; identifying a second user with stored responses that are similar to the responses from the first user; obtaining an averaged behavioral risk indicator of averaged changes in behavior of the second user; and determining whether the first behavioral risk indicators meet the predefined risk threshold based on similarities between the first behavioral risk indicators and the averaged behavioral risk indicators; or wherein the initiating one or more actions comprises providing one or more messages to the first user configured to cause the first user to change behavior in gambling; or wherein providing the one or more messages comprises displaying the one or more messages for viewing by the user; or processing the first behavioral risk indicator to determine a likelihood of the first user exhibiting the behavior in gambling being above a threshold likelihood; or wherein the one or more actions are configured based on the determined likelihood of the first user exhibiting the behavior in gambling; or wherein: the first behavior information is related to gambling; the first risk indicator is related to risks associated with gambling; or analyze whether the first behavior information includes changes in behavior that can be occur randomly or are likely to be attributable to a specific cause; further comprising determining that the first behavior information includes changes in behavior that are statistically significant when the first behavior information meets the predefined threshold; wherein the predefined threshold is a significance threshold for statistical significance greater than 90%; or wherein the message provided to the first user is selected based on one of: a determined likelihood that the first user will self-exclude; a determined behavioral risk score of the first user; the first behavior risk indicator; and the similarities between the first behavioral risk indicators and at-risk behavioral indicators; or if the first user does not change the behavior in gambling, providing a second message to the user configured to provide the first user with additional information explaining risk associated with the behavior; and providing links to other areas of a portal to help the first user modify the behavior in gambling; or identifying the first behavior information as including the first behavioral risk indicator when the first behavior information includes values that meet the predefined risk threshold in real time, as the first user is exhibiting the first behavioral risk indicator; or wherein behavioral risk indicators include bet patterns, spend patterns, ratio between amount of money won and amount of money spent; play session patterns; and communication patterns.  
The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions).  Additionally, the receiving, analyzing, obtaining, identifying, comparing, and determining steps identified above are interpreted as a series of steps that could reasonably be performed by mental processes with the aid of pen and paper because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. (STEP 2A, PRONG 1: YES). 
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed apparatus and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of an assessment system comprising a processor, a memory, and an assessment server (claim 1), transmitting the first behavior information to the assessment server (claim 1), transmitting the second behavior information to the assessment server (claim 3), a display (claim 9), and a portal (claim 26) is not sufficient to impart patentability to the method performed by the system.  This is evidenced by the manner in which these elements are disclosed.  For example, Fig. 1 merely illustrate the elements as collections of non-descript black boxes, while para. 23-25, 45-48, 50, 67, 98, and 133-136 in the specification merely provide stock descriptions of generic computer hardware and software components in any generic arrangement.  Furthermore, this also evidences that the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  It should be noted that because the courts have made it clear that the mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computing device and associated hardware does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty Ltd. v. CLS Bank Int’l, 573 US 208, 224-26 (2014).  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  See, for example, at least para. 66 which identifies that many alternatives and variations of the described embodiments are possible.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, this is evidenced by the manner in which these elements are disclosed in the instant specification.  See at least Fig. 1 and para. 23-25, 45-48, 50, 67, 98, and 133-136 of the specification.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  For instance, while the disclosure identifies that it may generally be used to identify and modify behavior in a risk activity (see, for example, para. 1 of the specification) and the claims recite that the behavior is related to gambling and the risk activity as gambling, it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (STEP 2A, PRONG 2: NO).  
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Furthermore, as identified in Step 2A, Prong 2 above, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  See, for example, at least para. 66 which identifies that many alternatives and variations of the described embodiments are possible, and is silent regarding any specific characteristics that improve the functionality of the computer system.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, this is evidenced by the manner in which these elements are disclosed in the instant specification.  See at least Fig. 1 and para. 23-25, 45-48, 50, 67, 98, and 133-136 of the specification which merely provide stock descriptions of generic computer hardware and software components in any generic arrangement.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.


Claims 1, 3-12, 22, 23, and 25-28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Flanagan (US 8,696,358).

Regarding claim 1, Flanagan teaches a method implemented by an assessment system comprising a processor, a memory, and an assessment server (Flanagan, Fig. 1, system 2), the method comprising:
receiving, by the processor, a first behavior information of a first user (Flanagan, Col. 5, lines 2-4, "facilitating pursuit of the behaviour via a facility; storing information related to the pursuit of the behaviour by the entity".  Pursuit of the behaviour is facilitated and information related to its pursuit is stored is construed as demonstrating that the information relating to a first user’s behavior is received.); 
transmitting the first behavior information to the assessment server for analyzing the first behavior information of the first user (Flanagan, Fig. 1, 3, and 4 illustrate the elements transmitting information to the Central Operations Centre which performs the analysis);
analyzing, by the assessment server, the first behavior information (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  Col. 3, lines 36-38, “a system, method and/or apparatus that can collate statistics to enable more accurate assessment and monitoring of problem behaviour that can be utilized to ameliorate the problem behaviour further.”  Col. 14, lines 1-5, “The behaviour model of at least one embodiment of the present invention is based on statistical modeling and current psychological understanding and includes the ability for an appropriately authorized other party to specify limits and/or triggers that can be imposed on the gambler.”  Thus, the criteria are construed as the risk indicators indicative of statistically significant changes in behavior of the first user.); 
identifying, by the assessment server, that the first behavioral information comprises a first behavioral risk indicator when the first behavior information includes values that meet a predefined threshold; (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  Col. 3, lines 36-38, “a system, method and/or apparatus that can collate statistics to enable more accurate assessment and monitoring of problem behaviour that can be utilized to ameliorate the problem behaviour further.”  Col. 14, lines 1-5, “The behaviour model of at least one embodiment of the present invention is based on statistical modeling and current psychological understanding and includes the ability for an appropriately authorized other party to specify limits and/or triggers that can be imposed on the gambler.”  Col. 8, lines 21-26, “Information can then be communicated to the gambler via the gambling facility 4 in the form of, for example, targeted messages warning of approaching, reached or exceeded limits, enquiries as to whether the gambler wishes to continue gambling or notifications that further gambling has been blocked.”  The “limits” in Flanagan are construed as predefined thresholds.); 
determining, by the assessment server, whether similarities exist between the identified first behavior information and second behavior information pertaining to a second user identified as including second behavioral risk (Flanagan, Col. 10, lines 28-33, "The modeler module 24 performs comparisons of the information related to the pursuit of gambling stored in the central database 18 for all gamblers against one or more stored models describing one or more categories of gambling behaviour, such as 'at risk' gambling, problem gambling and/or compulsive/addictive gambling." Col. 16, lines 36-39, “The present invention takes into consideration the usual behaviour of the gambler and/or the gambler's behaviour in comparison with other gamblers in the community.”); and 
initiating one or more actions configured to cause the first user to change behavior in gambling, when similarities are identified (Flanagan, Col. 10, lines 7-10, "In one embodiment, as described in further detail herein, the resolver module 22 determines one or more actions to be initiated in relation to the entity and their pursuit of the behaviour."  Throughout Flanagan, the behaviour is identified as gambling.).

Regarding claim 3, Flanagan teaches the method of claim 1, further comprising:
obtaining, by the processor, a second behavior information of a second user (Flanagan, Col. 10, lines 28-33, "The modeler module 24 performs comparisons of the information related to the pursuit of gambling stored in the central database 18 for all gamblers against one or more stored models describing one or more categories of gambling behaviour, such as 'at risk' gambling, problem gambling and/or compulsive/addictive gambling.");
transmitting the second behavior information to the assessment server for analyzing the second behavior of the second user (Flanagan, Fig. 1, 3, and 4 illustrate the elements transmitting information to the Central Operations Centre which performs the analysis);
identifying the second behavior information as including an at-risk behavioral risk indicator indicative of a second user considered as being at-risk of having or developing a gambling problem when the second behavior information includes values that meet a predefined at-risk threshold (Flanagan, Col. 10, lines 28-33, "The modeler module 24 performs comparisons of the information related to the pursuit of gambling stored in the central database 18 for all gamblers against one or more stored models describing one or more categories of gambling behaviour, such as 'at risk' gambling, problem gambling and/or compulsive/addictive gambling." Col. 16, lines 36-39, “The present invention takes into consideration the usual behaviour of the gambler and/or the gambler's behaviour in comparison with other gamblers in the community.”); and 
wherein determining whether similarities further comprising:
comparing the second behavior information of the second user to the first behavior information of the first user (Flanagan, Col. 10, lines 28-33, "The modeler module 24 performs comparisons of the information related to the pursuit of gambling stored in the central database 18 for all gamblers against one or more stored models describing one or more categories of gambling behaviour, such as 'at risk' gambling, problem gambling and/or compulsive/addictive gambling." Col. 16, lines 36-39, “The present invention takes into consideration the usual behaviour of the gambler and/or the gambler's behaviour in comparison with other gamblers in the community.”); and
determining that the first behavioral risk indicator meets the predefined threshold when similarities exist between the first behavioral risk indicators and the at-risk behavioral risk indicators (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  The criteria are construed as the risk indicators.  Col. 16, lines 36-39, “The present invention takes into consideration the usual behaviour of the gambler and/or the gambler's behaviour in comparison with other gamblers in the community.”).

Regarding claims 4 and 16, Flanagan teaches the method of claim 1, wherein analyzing the first behavior information further comprising:
obtaining an at-risk behavioral risk indicator of average changes in behavior of a user considered as being at-risk of having or developing a gambling problem (Flanagan, Col. 10, lines 28-33, "The modeler module 24 performs comparisons of the information related to the pursuit of gambling stored in the central database 18 for all gamblers against one or more stored models describing one or more categories of gambling behaviour, such as 'at risk' gambling, problem gambling and/or compulsive/addictive gambling."); and 
determining that the first behavioral risk indicator meets the predefined risk threshold when similarities exist between the first behavioral risk indicators and the averaged at-risk behavioral risk indicators (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  The criteria are construed as the risk indicators.). 

Regarding claim 5, Flanagan teaches the method of claim 4, further comprising:
comparing demographic information of the first user with demographic information of the at-risk users (Flanagan, Col. 12, lines 41-49, “the modeler 24 compares the records of information stored in the central database 18 for each gambler against one or more models for determining a category of gambling, such as "at risk", problem, compulsive and/or addictive gambling, or one or more sub-categories thereof, such as a high "at risk" gambler or low problem gambler. If the one or more identification criteria for a category of gambling such as "at risk", problem, compulsive and/or addictive gambling are not met 40, no action is taken 42.”  Col. 14, lines 16-19, “ The identification criteria include research-based criteria, demographic criteria and current information obtained from the gambler's activities as monitored and recorded by the system of the present invention”);
identifying users having demographic information similar to the demographic information with the at-risk users (Flanagan, Col. 12, lines 41-49, “the modeler 24 compares the records of information stored in the central database 18 for each gambler against one or more models for determining a category of gambling, such as "at risk", problem, compulsive and/or addictive gambling, or one or more sub-categories thereof, such as a high "at risk" gambler or low problem gambler. If the one or more identification criteria for a category of gambling such as "at risk", problem, compulsive and/or addictive gambling are not met 40, no action is taken 42.”); and 
obtaining the one or more averaged at-risk behavioral risk indicators by averaging behavior information related [to] the identified users (Flanagan, Col. 10, line 62 - Col. 11, line 3, "The reporter module 30 is responsible for generating statistics in the system and method of the present invention such as, but not limited to usage by a gambler per gambling facility 4, such as per poker machine 34, demographic and socioeconomic statistics, revenue statistics and the like. The reporter module also monitors statistics such as a payback ratio of the gaming institution, gambling facility productivity, loyalty data for gamblers and institutions and gambling problem identification rates."  The generating of statistics of usage by a gambler per demographic and socioeconomic statistics is construed as the likelihood being based on the determined one or more similarities between the first user's non-behavioral information and non-behavioral information relating the one or more second users.).

Regarding claim 6, Flanagan teaches the method of claim 1, further comprising:
receiving, by the processor, second behavior-relating information for each user from a plurality of users (Flanagan, Col. 10, lines 28-33, "The modeler module 24 performs comparisons of the information related to the pursuit of gambling stored in the central database 18 for all gamblers against one or more stored models describing one or more categories of gambling behaviour, such as 'at risk' gambling, problem gambling and/or compulsive/addictive gambling."  The one or more stored models are construed as second behavior-relating information for each user from a plurality of users.);
transmitting the second behavior-relating information to the assessment server for analyzing the second behavior-relating information (Flanagan, Fig. 1, 3, and 4 illustrate the elements transmitting information to the Central Operations Centre which performs the analysis);
identifying, among the plurality of users, a second user with similarities between the second behavior information and the first behavior information (Flanagan, Col. 10, lines 28-33, "The modeler module 24 performs comparisons of the information related to the pursuit of gambling stored in the central database 18 for all gamblers against one or more stored models describing one or more categories of gambling behaviour, such as 'at risk' gambling, problem gambling and/or compulsive/addictive gambling."); 
obtaining an averaged behavioral risk indicator of averaged changes in behavior of the identified second user (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  The criteria are construed as the risk indicators.); and 
determining, by the assessment server, whether the first behavioral risk indicators meet the predefined risk threshold based on similarities between the first behavioral risk indicators and the averaged behavioral risk indicators (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  The criteria are construed as the risk indicators.  Col. 10, lines 28-40, “The modeler module 24 performs periodic comparisons of the information related to the pursuit of gambling stored in the central database 18 for all gamblers against one or more stored models describing one or more categories of gambling behaviour, such as "at risk" gambling, problem gambling and/or compulsive/addictive gambling. Further categorization or classification of the categories of gambling behaviour may be employed, such as low, medium or high or the like.  Functions of the modeler module 24 include determining a category of behaviour of the gambler and, in one embodiment, generating a list of those gamblers that meet the criteria of an "at risk" gambler, problem gambler and/or a compulsive/addictive gambler or sub-category thereof.”).

Regarding claim 7, Flanagan teaches the method of claim 1 further comprising: 
receiving, by the processor, responses of the first user to one or more questions (Flanagan, Col. 15, lines 22-44, “With reference to step 104 in FIG. 6, a high ‘at risk’ gambler may administer a SOGS themselves, or an alternative version, such as SOGS-R (Revision R) or a suitable alternative instrument as referred to above. The high ‘at risk’ gambler may be provided with a copy of their gambling history and a profile along with a profile of a problem gambler for comparison. This has the potential to highlight the nature and extent of the problem to the gambler and allows them to take responsibility for their actions. They are also provided with further information and support. These activities may also take place for a problem gambler, as shown in step 106, except that the SOGS-R or other assessment method is performed by an administrator and the administrator informs the gambler of further support, since the problem gambler is perceived as requiring further assistance than a high ‘at risk' gambler.  With reference to step 108, a problem gambler may alternatively receive a diagnostic interview with a counselor followed by being provided with their gambling history and profile. This can be compared with that of a problem gambler to help highlight the problem. The counselor can then direct the gambler to receive further support. In each case, the central database 18 is updated with the results of the activities.”  Administering a SOGS (South Oaks Gambling Screen) and receiving a diagnostic interview are construed as enabling provision of one or more questions and receiving answers from the first user as the SOGS and diagnostic interview are screenings that involve answering a series of questions.);
identifying a second user with stored responses that are similar to the responses from the first user (Administer a SOGS or a diagnostic interview in Flanagan, above, inherently includes determining similarities between the first user’s question responses and stored question responses of one or more second users because the results of SOGS and diagnostic interviews are generated by comparing the first user's answers to criteria generated testing and standardizing these screening tools on second users.  Thus, Flanagan teaches this limitation.); 
obtaining an averaged behavioral risk indicator of averaged changes in behavior of the second user (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  The criteria are construed as the risk indicators.); and 
determining, by the assessment server, whether the first behavioral risk indicators meet the predefined risk threshold based on similarities between the first behavioral risk indicators and the averaged behavioral risk indicators (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  The criteria are construed as the risk indicators.  Col. 10, lines 28-40, “The modeler module 24 performs periodic comparisons of the information related to the pursuit of gambling stored in the central database 18 for all gamblers against one or more stored models describing one or more categories of gambling behaviour, such as "at risk" gambling, problem gambling and/or compulsive/addictive gambling. Further categorization or classification of the categories of gambling behaviour may be employed, such as low, medium or high or the like.  Functions of the modeler module 24 include determining a category of behaviour of the gambler and, in one embodiment, generating a list of those gamblers that meet the criteria of an "at risk" gambler, problem gambler and/or a compulsive/addictive gambler or sub-category thereof.”).

Regarding claim 8, Flanagan teaches the method of claim 1, wherein the initiating one or more actions comprises providing one or more messages to the first user configured to cause the first user to change behavior in gambling (Flanagan, Col. 8, lines 21-26, “Information can then be communicated to the gambler via the gambling facility 4 in the form of, for example, targeted messages warning of approaching, reached or exceeded limits, enquiries as to whether the gambler wishes to continue gambling or notifications that further gambling has been blocked.”).

Regarding claim 9, Flanagan teaches the method of claim 6, wherein providing the one or more messages comprises displaying the one or more messages on a display for viewing by the user (Flanagan, Col. 4, lines 30-35, “Communication with the gambler can alternatively or additionally be via an email sent to an email address of the gambler, mail sent to a physical mailing address or an SMS message sent to a portable communication device of the gambler, such as a mobile phone or PDA, depending to the correspondence information provided by the gambler and the urgency of the targeted message. For example, a targeted message informing the gambler of an exceeded limit would preferably be sent via an immediate communication means, such as via the gambling facility 4, or via SMS message.  Email may be an appropriate communication means where the gambling facility is provided by, for example, a webserver for Internet gambling.”). 

Regarding claim 10, Flanagan teaches the method of claim 1, further comprising processing, using the assessment server, the first behavioral risk indicator to determine a likelihood of the first user exhibiting the behavior in gambling being above a threshold likelihood (Flanagan, Col. 8, lines 21-26, “Information can then be communicated to the gambler via the gambling facility 4 in the form of, for example, targeted messages warning of approaching, reached or exceeded limits, enquiries as to whether the gambler wishes to continue gambling or notifications that further gambling has been blocked.”  The “limits” in Flanagan are construed as thresholds.).

Regarding claim 11, Flanagan teaches the method of claim 8, wherein the one or more actions are configured based on a likelihood of the first user determined exhibiting the behavior in gambling (As shown in the rejection of claim 8, the messages (i.e., the actions) are tailored to the likelihood of the first user exhibiting the behavior in gambling, i.e., "approaching, reached, or exceeded limits" which are thresholds of likelihood.).

Regarding claim 12, Flanagan teaches the method of claim 1, wherein:
the first behavior information is related to gambling (Flanagan, Col. 1, Field of the Invention, "the invention relates to a system and method that aids the prevention and detection of problem gambling and other categories of gambling behaviour and the provision of assistance to address problem gambling.");
the first risk indicator is related to risks associated with gambling (The risk indicators of Flanagan identified in the rejection of claim 1 are explicitly associated with problem gambling.).

Regarding claim 22, Flanagan teaches the method of claim 1, wherein the assessment server is configured to analyze whether the first behavior information includes changes in behavior that can be occur randomly or are likely to be attributable to a specific cause.

Regarding claim 23, Flanagan teaches the method of claim 22, further comprising determining that the first behavior information includes changes in behavior that are statistically significant when the first behavior information meets the predefined threshold (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of:  acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion." Col. 3, lines 36-38, "a system, method and/or apparatus that can collate statistics to enable more accurate assessment and monitoring of problem behaviour that can be utilized to ameliorate the problem behaviour further." Col. 14, lines 1-5, "The behaviour model of at least one embodiment of the present invention is based on statistical modeling and current psychological understanding and includes the ability for an appropriately authorized other party to specify limits and/or triggers that can be imposed on the gambler." Thus, the criteria are construed as the risk indicators indicative of statistically significant changes in behavior of the first user.).

Regarding claim 25, Flanagan teaches the method of claim 8, wherein the message provided to the first user is selected based on one of: a determined likelihood that the first user will self-exclude; a determined behavioral risk score of the first user; the first behavioral risk indicator; and similarities between the first behavioral risk indicators and at-risk behavioral indicators (Flanagan, Col. 4, lines 17-22 and 28-30, “in determining the category of behaviour of the entity, the modeler module considers whether any limits, blocks, triggers and/or exclusions related to the entity have been activated or overridden or whether attempts have been made by the entity to override the limits, blocks, triggers and/or exclusions…  in response to the activation of one or more limits, blocks or triggers related to the entity, a targeted message is sent to the entity.”).

Regarding claim 26, Flanagan teaches the method of claim 8, comprising:
if the first user does not change the behavior in gambling, providing a second message to the user configured to provide the first user with additional information explaining risk associated with the behavior (Flanagan, Col. 8, lines 21-26, “Information can then be communicated to the gambler via the gambling facility 4 in the form of, for example, targeted messages warning of approaching, reached or exceeded limits, enquiries as to whether the gambler wishes to continue gambling or notifications that further gambling has been blocked.”  Warnings of approaching, reached or exceeded limits and notifications that further gambling has been blocked are construed as additional information explaining risk associated with the behavior.); and
providing links to other areas of a portal to help the first user modify the behavior in gambling (Flanagan, Fig. 6, Provide Information on further support 104, Administrator informs client of further support 106, Counselor directs client to further support 108).

Regarding claim 27, Flanagan teaches the method of claim 1, comprising: 
identifying the first behavior information as including the first behavioral risk indicator when the first behavior information includes values that meet the predefined risk threshold in real time, as the first user is exhibiting the first behavioral risk indicator (Flanagan, Col. 12, lines 32-38, “Update of the central database 18 may also occur during gambling. The update will include, but is not limited to, amount gambled, time spent gambling, money won or lost, credits won or lost, time between successive gambling activities, machine or gambling facility identification and/or venue and/or if a gambler has requested a copy of their gambling history.”.

Regarding claim 28, Flanagan teaches the method of claim 1, wherein behavioral risk indicators include bet patterns, spend patterns, ratio between amount of money won and amount of money spent; play session patterns; and communication patterns (Flanagan, Fig. 5 illustrates criteria that are indicators of behavioral risk levels low at risk gambler, high at risk gambler, and problem gambler do not recite the exact language but recite associated language that are interpreted to at least include bet patterns, spend patterns, ratio between amount of money won and amount of money spent, and play session patterns.  For instance, inter-behaviour, frequency, duration, income proportion, override, acceleration, chasing losses, proportion time employed, disposable income.  Col. 12, lines 34-38, ”amount gambled, time spent gambling, money won or lost, 35 credits won or lost, time between successive gambling activities, machine or gambling facility identification and/or venue and/or if a gambler has requested a copy of their gambling history.” Col. 13, lines 1-21, “Examples of the identification criteria for determining a category of behaviour such as problem gambling are shown in FIGS. 4 and 5. In step 50, the amount gambled is determined as an overall win or loss. Where the gambler has won as shown in step 52, no action is taken, step 54, in this embodiment. Where the gambler has lost as shown in step 56, the magnitude of the loss is compared against a value, such as an income, or income bracket of the gambler, where such information has been provided by the gambler, or previous gambling wins and losses, i.e. earlier behaviour of the gambler, as represented by step 58. The income value may be, for example, a disposable income or an amount the gambler is prepared, or can afford, to lose, which may be specified by the gambler upon applying for the identification means 32. Alternatively, an income or income bracket may be obtained by referring to records of the taxation office of the jurisdiction in which the venue is situated. In another embodiment, an "afford to lose" figure is determined from a credit score assigned to the gambler. The credit score can be determined from information provided by the gambler, such as one or more of income, outgoings, number of dependents and/or similar relevant information.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Flanagan (US 8,696,358) as applied to claim 23, in view of Singh1.

Regarding claim 24, Flanagan teaches the method of claim 23. 
Flanagan does not explicitly teach wherein the predefined threshold is a significance threshold for statistical significance greater than 90%.
However, it would have been obvious to a person having ordinary skill in the art for the significance threshold for statistical significance in Flanagan to be greater than 90% because “the choice of significance level is arbitrary” and p-values of 0.05, 0.01, and 0.001 (i.e., significance thresholds for statistical significance of 95%, 99%, and 99.9%, respectively) are conventionally used with the p-value of 0.1 (i.e., significance threshold for statistical significance of 90%) also commonly known as acceptable.  See Singh at pg. 2, Interpretation of p-value. 

Response to Arguments
Applicant’s arguments, filed 16 September 2022, with respect to the objection to the drawings have been fully considered.  The amendments to the drawings obviate this objection.  Therefore, this objection has been withdrawn.  However, the amendments to the drawings necessitate a new objection to the drawings.

Applicant’s arguments, filed 16 September 2022, with respect to the objections to the specification have been fully considered.  The amendments to the specification obviate these objections.  Therefore, these objections have been withdrawn.  However, at least the amendments to the specification necessitate new objections to the specification.  Applicant is reminded that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant’s arguments, filed 16 September 2022, with respect to the claim objections have been fully considered.  The amendments to the claims obviate these objections.  Therefore, these objections have been withdrawn.  However, the amendments to the claims necessitate new objections.  

Applicant’s arguments, filed 16 September 2022, with respect to the rejections of the claims under 35 USC 112(b) have been fully considered.  The amendments to the claims obviate these objections.  Therefore, these objections have been withdrawn.  However, the amendments to the claims necessitate new rejections.  

Applicant's remaining arguments filed 16 September 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that claims 1-12 have been amended and claims 13-21 are canceled rendering the rejections moot.

While the rejections to canceled claims 13-21 are rendered moot, Examiner respectfully disagrees regarding claims 1 and 3-12 (claim 2 is also canceled).  The rejections have been updated to address the amendments to the claims, including new rejections necessitated by the amendments and new claims.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that the claims require identifying behavioral risk indicators, which is a computation that is not organizing human activity.  
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.
Applicant also asserts that a human solution is impossible to show.
This is construed as argument against the abstract idea grouping of mental processes.  Thus, Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  Furthermore, the claims are silent regarding the quantity of data Applicant asserts to be processed. 
Applicant follows with asserting that the inclusion of an assessment server in the newly amended claims involves technological advantage.
Examiner respectfully disagrees.  This is also merely a conclusory statement made without evidentiary support, and is not persuasive.  Furthermore, Applicant is directed to the update rejection, above, which identifies that this additional element neither integrates the judicial exception into a practical application nor adds significantly more.
Applicant then asserts that the architecture is innovative and the functionality solves a technical problem and brings about explicit technical advantages.
Examiner respectfully disagrees.  This is also merely a conclusory statement made without evidentiary support, and is not persuasive.  Applicant is directed to the rejection, above, which has been updated to address the amendments to the claims to identify that the additional elements (Applicant’s asserted architecture) neither integrate the judicial exception into a practical application nor add significantly more.  If Applicant is referring to Applicant’s asserted “general background of the invention and technical advantageous incorporated therein”, these are merely conclusory statements made without evidentiary support, and are not persuasive.  Furthermore, the claims do not include the content of those statements.  For instance, non-limiting examples include the claims being silent regarding “a diversity of methods that draw on different input data” and “calibrating thresholds”.
Applicant then asserts that the claimed invention concerns a new architecture (an assessment server that communicates with other components in the system) in a method of assessing whether a user is having a behavior change which is at risk.
Examiner respectfully disagrees.  The inclusion of an assessment server, as configured and organized within the system, is merely part of a common server-based system before the effective filing date of the claimed invention.  See, for example, at least the cited prior art which also includes an assessment server communicating with other components in the system.
Applicant then asserts that the Examiner has deviated from the guidelines stipulated in the October 2019 Update: Subject Matter Guidelines (2019 PEG) and in particular subsection III: Evaluating Whether a Judicial Exception is Integrated Into a Practical Application at Step 2A Prong Two.  Then, Applicant recites a few sentences from this subsection.
Examiner respectfully disagrees.  First, the abbreviation “2019 PEG” is commonly known as referring to 2019 Revised Patent Subject Matter Eligibility Guidance which was published on 07 January 2019.  The October 2019 Update: Subject Matter Guidelines is generally abbreviated to “October 2019 PEG Update”.  Second, the October 2019 PEG Update has been superseded by MPEP 2106.  Third, Applicant’s assertion of deviation is merely a conclusory statement made without evidentiary support, and is not persuasive.  In contrast, the rejection of the claims under 35 USC 101 clearly follows the Office’s most recent guidance.
Applicant follows with asserting that the claim language (including the assessment server defined in claim 1), when viewed as a whole, is directed to an implementation with a particular machine.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  In contrast, Applicant is directed to the rejection above which has been updated to address the amendments to the claims and identifies that the amended claimed language is directed to the judicial exception without integrating the judicial exception into a practical application nor adding significantly more.
Applicant also recites a sentence, from section IV: Requirements of a Prima Facie Case of the October 2019 PEG Update, regarding identifying additional elements and evaluate the integration of the judicial exception into a practical application.
It is not clear what argument Applicant is making with this citation.  Regardless, Applicant is directed to the Step 2A, Prong 2 section of the rejection of the claims under 35 USC 101 which clearly identifies the additional elements and determines that they, both individually and as a whole, do not integrate the judicial exception into a practical application.
Applicant then points to Example 42 of the 2019 PEG and asserts that Applicant’s claimed invention is similarly eligible because Applicant’s assessment system provides a specific improvement in that the assessment system analyses user behavior and changes the operation of the gaming system and by that the user activity in the system that could not have been provided had without the assessment server.
Examiner respectfully disagrees.  Applicant is reminded that the Examples are merely provided to further understanding and are not precedential.  Regardless, the instant claims are not patent eligible like claim 1 is described to be.  In particular, claim 1 of Example 42 “allows remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.”  The instant claims are silent this feature.  Furthermore, Applicant’s assertion of providing a specific improvement is merely a conclusory statement made without evidentiary support.  It is noted that the mere inclusion of an assessment server to perform the processing steps has only just now been added to the claims in the fourth round of prosecution of the claimed subject matter (third round of the instant application and one round of parent application, US 14/926,391).  Prior claims have merely left the processing to a “computer” or a “processing device coupled to a memory”.  This, in combination with the disclosure as identified in the rejection above, evidences that the claims do not include a particular machine nor provide an improvement in the functioning of a computer or an improvement to other technology or technical field.
Applicant then asserts that claim 1 provides five stages performed by the assessment server, and that the analysis stage can include five sub-stages.  This is followed with pointing several portions of the specification that loosely recite the use of machine learning as well as Applicant asserting that these paragraphs describe how to perform the analysis.
Examiner respectfully disagrees.  The claims are silent regarding the majority of the “analysis sub-stages”, in particular the use of a diverse range of statistical tests and the use of a machine learning model.  Furthermore, Applicant is directed to the rejections of the claims under 35 USC 112(a) which identify that most of the claimed analysis is insufficiently supported by the disclosure.
Applicant follows with asserting that the architecture and method of operation brings about certain technical advantages.
Examiner respectfully disagrees.  Applicant’s assertions are merely conclusory statements made without evidentiary support, and are not persuasive.  In contrast, Applicant is directed to the rejection of the claims which clearly identifies that the claims are directed to a judicial exception that is neither integrated into a practical application nor adds significantly more.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 102, Applicant asserts that Flanagan fails to teach amended claim 1.  
Examiner respectfully disagrees.  The rejections have been updated to further explain the rejections in addition to addressing the amendments to the claims.
Applicant also asserts that dependent claims 2-12 and 23-28 are not anticipated by Flanagan due to their dependencies, and that claims 13-22 are canceled.
Examiner respectfully disagree.  As a point of order, claims 3-12 and 22-28 are pending dependent claims.  Claims 2 and 13-21 are canceled by way of Applicant’s amendment filed 16 September 2022.  The pending independent and dependent claims are not allowable as illustrated by at least the rejections above.
The rejections stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Singh, P. (2013). P value, statistical significance and clinical significance. Journal of Clinical and Preventive Cardiology, 2(4).